Citation Nr: 1641911	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  13-22 505	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri 


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs (VA) non-service-connected disability pension in the amount of $38,919 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of VA non-service-connected disability pension in the amount of $38,919.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 1965.

These matters come before the Board of Veterans' Appeals (Board) from a May 2013 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over this case was subsequently transferred to the VARO in St. Louis, Missouri, and that office forwarded the appeal to the Board.

In August 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Effective from July 1, 1990, the Veteran was in receipt of VA non-service-connected disability pension.

2.  The Veteran has been charged with an overpayment of VA non-service-connected disability pension in the amount of $38,919, as a result of the Veteran's failure to inform the VA that he was in receipt of Social Security disability.

3.  There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the alleged overpayment.

4.  Recovery of this overpayment will subject the Veteran to undue hardship.

5.  Recovery of the overpayment would defeat the purpose of the disability benefits.

6.  Waiving the overpayment would not result in unjust enrichment.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of benefits in the amount of $39,919.  38 U.S.C.A. §§ 1503, 1542, 5112 (West 2014); 38 C.F.R. §§ 3.23, 3.103, 3.271, 3.272, 3.500, 3.501 (2015).

2.  The criteria for waiver of recovery of the amount of $38,919 of overpayment have been met. 38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.956(a), 1.962, 1.963(a), 1.965(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

In this case, the Veteran claim involves the validity of a creation of an overpayment and a request for waiver of recovery of overpayment, involving Chapter 53 of Title 38 of the Unites States Code.  Therefore, the duty to notify provisions of the Veteran Claims Assistant Act does not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004).  To the extent that VA's duty to assist may apply (see Edwards v. Peake, 22 Vet. App. 57, 60 (2008)), the Board finds no deficiency in this case. 

The Veteran has not identified any outstanding records or additional evidence that is necessary to decide the appeal, or any other deficiency in the duty to assist that would result in prejudice with the Board proceeding with an appellate decision at this time.
II. Validity of the Debt

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

The purpose of VA pension benefits is to provide a subsistence income to disabled wartime veterans whose income would not otherwise be sufficient to meet their needs.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the Veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 (West 2014).  The notice must be made when the recipient acquires knowledge that he will begin to receive additional income.  38 C.F.R. § 3.660 (a)(1) (2015). 

In determining income for the purposes of non-service-connected disability pension benefits, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded by 38 C.F.R. § 3.272  (2015).  See 38 C.F.R. § 3.271 (a) (2015).  Income from the SSA and earned income are not specifically excluded under 38 C.F.R. § 3.272.  The rate at which a Veteran may be paid pension is reduced by the amount of that Veteran's countable annual income.  38 C.F.R. § 3.23  (2015).  He was further informed that he was required to inform the VA of any change in his income or dependents' status.

The Veteran was awarded non-service connected disability pension by an October 1990 rating decision.  In an award notification letter sent later that month, the Veteran was advised that the non-service-connected disability pension was based on his income, which was noted as being $2,130, effective from July 1, 1990, and $00.00, effective from July 1, 1991.

In a December 1990 notification letter, the Veteran was informed that his pension award was amended to provide for a cost-of-living increase, effective from December 1, 1990.  The Veteran was, again, informed that any change in his or his family's income must be reported immediately to the VA.

In letters sent from August 2002 through December 2009, the RO informed the Veteran that he was required to inform the VA if he or a family member's income has changed, to include receipt of Social Security payments as soon as such benefits are granted, or an overpayment may be created.

In May 2010, the Veteran informed the RO that he had been awarded Social Security benefits, retroactively.  In a June 2010 report of general information, the Veteran indicated that he received his first Social Security benefit check in June 2010.  The RO requested verification from SSA, which indicated that the Veteran began receiving Social Security disability benefits in September 2009.  

By letter dated in June 2011, the Veteran was informed that VA was proposing to terminate his non-service-connected pension benefits effective November 1, 2009, due to the receipt of SSA income.  In a July 2011 letter, the Veteran requested that the VA stop his non-service-connected pension payments, as he did not dispute the information provided by the SSA. 

A February 2013 letter notified the Veteran of the action taken that reduced his non-service-connected disability pension benefits, resulting in the creation of an overpayment.  In the same month, the VA Debt Management Center notified the Veteran of the overpayment calculated in the amount of $38,919.

In March 2013, the Veteran submitted a Financial Status Report (showing that his monthly income exceeded expenses by approximately $828.88) along with a request for a waiver of indebtedness.  

A Decision On Waiver Of Indebtedness dated later in March 2013 reflects that it was determined that the Veteran had failed to report his Social Security income to VA; that the creation of the indebtedness did not involve fraud, misrepresentation, or bad faith on the Veteran's part; and that fault and unjust enrichment outweighed any claim of financial hardship.  As such, his request for a waiver of indebtedness was denied.

In April 2013, the Veteran submitted an additional Financial Status Report (showing that his monthly income exceeded expenses by approximately $348)

In his May 2013 notice of disagreement, the Veteran asserted that when he was at the SSA office, he was told that a confirmation of his social security disability benefits was sent to the VA at that time, but that VA had failed to properly adjust his account.  He further explained that because he continued to receive both checks, he assumed it was permissible to receive both benefits at the same time.  In his August 2013 substantive appeal (VA Form 9), he reiterated that he was not aware that he had to notify VA of his Social Security disability, separately.   

The Veteran reiterated his contentions in an August 2015 statement and during his August 2016 personal hearing.  Specifically, the Veteran indicated in his hearing that the VA informed him that his receipt of Social Security disability would not affect his VA pension and that a letter was sent to the VA indicating that the Veteran was awarded Social Security disability.  

After consideration of the record as set forth above, and the applicable regulatory provisions, the Board finds that the Veteran did not report his SSA benefits.  He was advised that his pension award was based on income, and as discussed above, he was informed of the necessity of reporting any changes in his income, to specifically include receipt of SSA benefits.  Here, he was solely at fault in the creation of the overpayment in that he did not report as countable income SSA benefits received; VA was not at fault in the creation of the overpayment.  

Accordingly, the Board finds that creation of the debt in the amount of $38,919 to be valid.




III. Waiver of Recovery of Overpayment

Once it is determined that the indebtedness was validly created, a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment precludes waiver of the overpayment.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b).  There has been no allegation or finding of fraud, misrepresentation, or bad faith by the Veteran.

The Board must, therefore, consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. 
§ 1.965.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965.

Here, as previously discussed, the Veteran was at fault in the creation of the debt.  When granted disability benefits he was notified that he had to inform VA of any change in income and did not do so.  As noted previously, VA sent the Veteran multiple letters informing him that he needed to notify VA immediately if there was any change in his income or that of his family.  These letters specifically stated that VA had to be notified as soon as any SSA benefits were awarded and that if he did not advise VA promptly of any change, an overpayment may be created.  

Additionally, when VA was notified that the Veteran was receiving SSA disability benefits, VA took prompt action to reduce his award and to create an overpayment in his account.  As noted above, the statutes and regulations specifically place the burden on the individual in receipt of pension benefits to notify VA of any change in income.  38 U.S.C.A. § 1506 (3) (West 2014); 38 C.F.R. §§ 3.277, 3.652 (2015).  Therefore, the Board finds that VA duly informed the Veteran of his obligation to timely report income changes.  

However, fault of the debtor is only one factor in the Board's analysis.  In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).  When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the Veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b).

The Board finds that the financial information in the evidence of record reflects that collection would cause undue hardship.  The Veteran's financial status report and other documents show that his monthly income is currently $1,235.  He has monthly expenses of $1,583, he has liquid assets in the value of $4,100, and he has multiple debts totaling $31,667.  He indicated that repaying the debt due to overpayment would cause significant hardship and has requested a waiver of recovery of the overpayment in the amount of $39,919.  During his August 2016 hearing, the Veteran indicated that $188 is continuously withdrawn from his Social Security disability check, which has resulted in his inability to make his children's car payments and subsequent repossessions of those vehicles.  His statements appear credible.  

In considering whether to waive the Veteran's debt, the Board observes that the purpose of VA's pension program is to provide subsistence to disabled wartime veterans whose income would not otherwise be sufficient to meet their needs.  Here, there is evidence that, at the time waiver was requested, recovery of the debt would deprive the Veteran of income needed for his subsistence, and thereby defeat the purpose of this program.  The record reflects that the Veteran's pension is a principal source of income for him, along with his Social Security disability benefits.  Therefore, recovery of the overpayment would defeat the purpose of the intended benefit.  The Board also finds that waiving the recovery of overpayment would not result in unjust enrichment to the Veteran.  Although he was not entitled to receive the pension benefits while in receipt of Social Security disability, at this point, the debt is in addition to other debts he owes and will not result in a financial windfall to him, but will merely allow him not to fall into further financial hardship.

The factors listed above are not all inclusive.  While the Board has found that the Veteran was at fault in the creation of the debt, there is enough evidence showing that the factors of undue hardship and recovery defeating the purpose of the benefit to find that the evidence is approximately evenly balanced as to whether recovery of the debt would be against equity and good conscience.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, waiver of recovery of an overpayment of VA non-service-connected disability pension in the amount of $38,919 is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

An overpayment of VA non-service-connected disability pension in the amount of $38,919 was properly created.

Entitlement to waiver of recovery of an overpayment of VA non service-connected disability pension in the amount of $38,919 is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


